Case 2:19-cr-20379-DPH-APP ECF No. 15 filed 12/18/19 PagelD.27 Page1of2

rm
UNITED STATES DISTRICT COURT oy
EASTERN DISTRICT OF MICHIGAN “00 45
SOUTHERN DIVISION To Sp
UNITED STATES OF AMERICA wey
Plaintiff, CRIMINAL NO. 19-20379
vs. HON. DENISE PAGE HOOD
HOUSSAM ALI HACHEM,
Defendant.

 

DEFENDANT’S ACKNOWLEDGEMENT OF INDICTMENT

I, HOUSSAM ALI HACHEM, defendant in the above-entitled cause, hereby
acknowledge that I have received a copy of the INDICTMENT, in the above-
entitled cause prior to pleading thereto, and I have read the same and understand
the contents thereof. ,

I know that if I am convicted or plead guilty, I may be sentenced as follows:
COUNT ONE: Up to 10 years in prison; a $250,000 fine; or both

Lic wd. aaa
HOUSSAM ALI HACHEM
DEFENDANT

 

Sule \% (Ye ry
Case 2:19-cr-20379-DPH-APP ECF No. 15 filed 12/18/19 PageID.28 Page 2 of 2

ACKNOWLEDGEMENT OF DEFENSE COUNSEL

  
 

ment.
ane carey:

WILLIAM SWOR
DEFENSE COUNSEL
